Exhibit 10.7

Amendment No. 1 to Shop Your Way Rewards Retail Establishment Agreement

This Amendment No. 1 to Shop Your Way Rewards Retail Establishment Agreement
(this “Amendment”) is retroactive to May 1, 2016 (the “Amendment Date”), is
signed as of the dates listed below, and is between (1) Sears Holdings
Management Corporation (“SHMC”) and Sears Hometown and Outlet Stores, Inc.,
(“SHO”). This Amendment amends the Shop Your Way Rewards Retail Establishment
Agreement between SHMC and the SHO dated as of August 8, 2012 (the “Agreement”).
Capitalized terms used but not defined to in this Amendment are defined in the
Agreement.

WHEREAS, the parties have determined that it is in both parties’ interest to
amend the Agreement as set forth below.

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and other good and valuable consideration contained herein, the parties agree as
follows:

 

1. Amendments. Except as expressly stated below, the Agreement shall be modified
as of the Amendment Date as set forth below:

a. Reconciliation and Payment. The language of Section VI.G (Reconciliation and
Payment) of the Agreement is deleted and the following language is substituted:

G. Reconciliation and Payment. The amount or amounts that SHO owes to SHMC in
accordance with this Agreement, and the amount or amounts that SHMC owes to SHO
in accordance with this Agreement, will be determined by SHMC on a monthly
basis, which amounts will be netted against each other. If SHMC owes an amount
to SHO after the netting SHMC will remit the amount it owes to SHO within five
days of the reconciliation. If SHO owes an amount to SHMC after the netting SHO
will remit the amount it owes to SHMC in accordance with the following:

1. SHMC will generally deliver invoices to SHO for all net amounts that SHO owes
to SHMC hereunder after the end of each month.

2. From the Amendment Date through July 31, 2016, the payment due date is three
days after SHO’s receipt of the invoice (e.g., Friday if the invoice is
delivered on Tuesday). If SHO pays such invoice in full by such date, SHO may
deduct from each such invoice an early payment discount equal to 37 basis points
(i.e., to 0.37%) of the total amount of the invoice (the “Early Payment
Discount”). If SHO does not pay such invoice in full by such date, no Early
Payment Discount is earned on such invoice.

3. For all Invoices delivered after July 31, 2016 (each a “Post- July 2016
Invoice”), the payment due date is the 10th day following SHO’s receipt of the
invoice. No Early Payment Discount is earned on such invoices. If with respect
to a Post- July 2016 Invoice SHMC requests in writing that the Early Payment
Discount apply to the invoice, SHO in its sole discretion may, but will have no
obligation to, agree to pay the invoice on the payment terms set forth in the
immediately preceding subsection 2.

 

1



--------------------------------------------------------------------------------

4. If the applicable payment date (i.e., the 3rd or 10th day) is a Saturday,
Sunday, or bank holiday, SHO will pay on the next banking day, which will become
the payment due date. Electronic fund transfers initiated on the payment due
date will be timely made for purposes of this Agreement.

5. Termination for Convenience. The language of Section XII.B (Termination for
Convenience) of the Agreement is deleted and the following language is
substituted:

“Each Party may terminate this Agreement for any reason or no reason on or after
December 31st, 2019 by providing the other Party with one hundred eighty
(180) days’ advance written notice of the Terminating Party’s intent to
terminate, which notice the Terminating Party may not deliver until after
June 30th, 2019. Termination in accordance with this section will be without
penalty and further obligation of any kind except as provided in subsection C of
this section.”

 

b. Disputes. The following is added at the end of Section XIV.B.2:

“Furthermore, no party may provide a Dispute Notice for any Dispute, or
otherwise assert and/or claim a Dispute to the extent the Dispute relates to any
act or omission of a Party, its Affiliates or its/their representatives (other
than clerical or accounting errors which the asserting Party was not aware of)
in connection with, or related to, its rights, or the other Party, its
Affiliates or its/their representatives performance or non-performance under
this Agreement that occurred more than 120 days prior to the time such claims,
controversy, dispute, and/or disagreement is first asserted (together, “Stale
Claims”) and each Party waives on its behalf (and on behalf of its
Affiliates and its/their representatives) any rights to a Stale Claim.
Notwithstanding the foregoing, the term “Stale Claims” does not include claims,
controversies, disputes, and disagreements brought by either Party in regards
to: (X) the other Party’s rights and obligations under Section 14
(Indemnification); (Y) claims by a Party for reimbursement from the other Party
for fees, expenses (including attorneys’ fees), charges, costs, damages
penalties and other amounts paid by a Party or its Affiliates to a third party,
including such amounts arising from non-indemnified third party claims,
controversies and disagreements; provided that the Party brings such claim
within 120 days after the Party makes such a payment; and (Z) an act or omission
of the other Party, its Affiliates and/or its/their representatives which the
other Party demonstrates was intentionally done (or not done) with actual
knowledge that it was in violation of this Agreement (including such Party’s
duty of Good Faith). For example: (I) a “clerical or accounting error” shall not
include a claim by a Party that it should not be charged for activities for
which it regularly received charges which instead shall be deemed to be a Stale
Claim to the extent that such claim is for acts/omissions that are more than 120
days old; (II) a claim relating to charges which were incorrectly calculated due
to a “clerical or accounting error” of which the claiming party was unaware
would not be a Stale Claim to the extent based solely on such “clerical or
accounting error”, (III) an intentional overcharge by a Party which it knew it
was making in violation of this Agreement, will not be deemed to be a Stale
Claim even if raised more than 120 days after such overcharge; provided that the
claiming Party can prove such violation was intentional and made with actual
knowledge that such overcharge was a violation of this Agreement.

 

2



--------------------------------------------------------------------------------

c. Expenses. Section XXII (Expenses) of the Agreement is amended by adding the
following at the end of such Section:

“If a third party vendor of SHMC, its Affiliates or its/their representatives
asserts that it is legally entitled to fees, expenses, increased charges, or
penalties now or in the future, as a result of SHO, its Affiliates, “SHO
Authorized Resellers” (as that term in defined in the Services Agreement between
the Parties and/or its/their representatives receiving benefits in connection
with SHMC or its Affiliates’ relationship with such third party vendor
(including software licenses, subscription agreements, etc.), then, in addition
to all other amounts due hereunder, SHO shall pay to SHMC all of such additional
fees, expenses, increased charges and/or penalties incurred by SHMC or its
Affiliates to remedy such situation. SHMC will notify SHO promptly after it
learns of any amounts due under the immediately foregoing sentence, and will
work with the SHMC third party vendor to try to mitigate such amounts.”

d. Rate Card. Appendix VII.A.1 (Rate Card and Email Support Services) is amended
and restated as stated on Attachment I hereto.

 

2. Condition Precedent. It is a condition precedent to the effectiveness of this
Amendment that the parties (or their Affiliates, as applicable) also execute
(collectively the “Related Amendments”): (a) that certain Amended and Restated
Merchandising Agreement, (b) Amendment #4 to Services Agreement, (c) Amendment
#1 to Employee Transition and Administrative Services Agreement, (d) Amendment
#1 to Trademark License Agreement, (e) Amendment #1 to Supplemental Agreement,
(f) Amendment No. 4 to the prior Merchandising Agreement between the Parties
and/or their Affiliates, and (g) Amendment #2 to Store License Agreement
(Outlet).

 

3. No Other Amendments. Except as expressly amended herein, the Agreement shall
continue in full force and effect, in accordance with its terms, without any
waiver, amendment or other modification of any provision thereof, including the
parties’ choice of Illinois law (pursuant to Section XXXVI.A. of the Agreement)
which also applies to this Amendment.

Signature Page Follows

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth below by their respective officers thereunto duly
authorized.

 

SEARS HOLDINGS MANAGEMENT CORPORATION     SEARS HOMETOWN AND OUTLET STORES, INC.
By:  

/s/ ROBERT A. RIECKER

    By:  

/s/ RYAN D. ROBINSON

VP Controller    

Senior Vice President, Chief Financial Officer and

Chief Administrative Officer

May 11, 2016

 

4



--------------------------------------------------------------------------------

Attachment I

Appendix VII.A.1

Rate Card and Email Support Services

Definitions:

“CPM” means cost per thousand.

“Solo” means an email campaign that features a single business unit or store
format.

“TI” means targeted interactions.

“Trigger” means any metric or event used to generate an automatic communication
to a Member, for example, emails sent upon purchase of merchandise, or POS
contact.

Rate Card

 

Email Campaign Development and Deployment Services

  

Cost

One (1) Dedicated Email Campaign Manager - required upon SHO request for an
email campaign or campaigns.   

$170,000/annually;

billed at $14,167/month; may be hired on a month-to-month basis as mutually
agreed by the Parties.

Email Campaigns to SHO Opt-Ins or Members designated as Implicit Interests (as
defined in the Agreement)

 

•    Includes Transactional Communications, Existing Triggers, Shopper Recap,
and eReceipts

   $4.00 CPM

Email Campaigns to Members not designated as SHO opt-ins or as Implicit SHO
Interests

 

•    Includes Solos, SHMC/SYWR promotional, and other campaigns to non-SHO
exclusive customers

   $15 CPM for Solo campaigns   

 

One (1) Email Campaign per Month to 500,000 Members at $4 CPM Cost

 

1



--------------------------------------------------------------------------------

Customized SYW Promotion and Event Campaigns

 

•    Includes for example campaigns such as “Secret Sales,” “Liquidity
Injection,” or “Extreme Redeem,” etc.

   $15 CPM for Solo campaigns

Special Projects/New Development – defined in a separate SOW

 

•    Includes new Triggers, New/Revised transactional messaging and
communications, or other net new campaigns

   Rate Card + CPM (if applicable, otherwise as defined in SOW) Email
Creative/Coding Development Services       New Trigger/Transactional Template   
   $16,000 New Dynamic Promotional Template       $8,000 New Standard Email
Postcard Template       $4,000 Banners/Trolley’s       $500 Critical Changes   
(changes requested less than 5 days prior to launch date)       Hero    $5,000
   Slice    $2,500 Analytics       Ad Hoc Analyses       $200/hour Segmentation
and other larger projects      

Per agreed upon

SOW

Personalization Services       TI @ POS (SHO)       $0.03 per print TI
propensity models (includes quarterly re-scoring)       $15,000/each TI
Implementation into new email campaign       $5,000 per campaign Other TI
requests       Per agreed upon SOW Hourly rates for OBU Engineering/User
experience/Marketing Planning personnel   

 

Group

   Role    Rate  

Product Mgmt

   Product Manager    $ 100.00   

Merchandising

   Merchant    $ 80.00   

Marketing

   Marketing Coordinator    $ 80.00   

Creative & UX

   Creative Director    $ 150.00   

 

2



--------------------------------------------------------------------------------

   Art Director    $125.00    Web Designer    $80.00    Principal UX Architect
   $125.00    UX Architect    $95.00    Copywriter    $80.00    Taxonomist   
$110.00    Front End Developer    $90.00    UX Project Manager    $90.00
Engineering    Technical Project Manager    $90.00    Engineering Lead   
$110.00    Developer    $75.00    QA Engineer    $75.00    Support Engineer   
$75.00

Email Support Schedule

 

   Services    Notes Note: Fees for email support services not included in the
Services Agreement will be the equivalent fees defined in the Rate Card   

•     SHC/OBU will continue to provide support for non-SYW related promotional
and trigger emails

     

•     Promotional emails

   a.) SHC/OBU will continue to provide standard promotional emails to Sears
Opt-Ins with additional SHO Opt-In or Implicit Interest in SHO including
specific business line/category promotional offer    b.) SHO will continue to
have the opportunity to purchase promotional banners/content in standard OBU
promotional emails   

•     Trigger Emails

  

SHC/OBU will continue to provide support for the following trigger emails:

 

•     Shopping Cart Abandonment emails for SearsOutlet.com

 

•     Post Order emails for SearsOutlet.com

 

3



--------------------------------------------------------------------------------

     

•     Shopper Recap emails

 

•     Digital receipt email

 

•     Post order emails for in-store purchases

  

•     Special Projects/New Campaign Development

   Defined in a separate written SOW

 

4